DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutala et al. (US 2019/0044515).
	With respect to claim 1,
	Figure 17 of Gutala discloses a three dimensional circuit system comprising: 

a second integrated circuit die (24) comprising non-programmable circuits that are arranged in regions (90) in the second integrated circuit die and second programmable interconnection circuits comprising second router circuits (see 104 of Figures 6 and 16), wherein each of the regions is vertically aligned with at least one of the sectors (see Figure 17), wherein each of the second router circuits is coupled to one of the first router circuits through a vertical die-to-die connection, wherein the first and second programmable interconnection circuits are programmable to route signals between the programmable logic circuits and the non-programmable circuits through the first and second router circuits (Paragraph 60), and wherein the first and second integrated circuit dies are coupled together in a vertically stacked configuration (see Figures 17 and 22).
With respect to claim 2,
Gutala further teaches wherein the non-programmable circuits comprise a control circuit (see 60 of Figure 3 and Paragraph 48).  
With respect to claim 3,
Gutala further teaches wherein the control circuit loads configuration data into memory circuits in one of the sectors for configuring the programmable logic circuits in the one of the sectors (Paragraph 43 - where 58 may read data from and write data into its configuration memory 52 based on control signals from the device controller 60).  
claim 5,
Gutala further teaches wherein the non-programmable circuits comprise a clock signal generation circuit that generates a clock signal (see Figure 11), and wherein the first and second programmable interconnection circuits are configurable to provide the clock signal to at least one of the programmable logic circuits through a vertically aligned die-to-die connection (Paragraphs 49, 60 and 64).  
With respect to claim 6,
Gutala further teaches wherein the non-programmable circuits comprise a processor circuit that performs security functions for the programmable logic circuits (Paragraph 48).  
With respect to claim 7,
Gutala further teaches wherein the non-programmable circuits comprise an input/output driver circuit that exchanges data with at least one of the programmable logic circuits and a device external to the three dimensional circuit system (Paragraph 48).  
With respect to claim 8,
Gutala further teaches wherein the non-programmable circuits comprise a transceiver circuit that exchanges data between a device external to the three dimensional circuit system and at least one of the programmable logic circuits through an additional vertical die-to-die connection coupled to the transceiver circuit and to an interface circuit in the first integrated circuit die (Paragraph 42).  
With respect to claim 10,

With respect to claim 11,
Figure 17 of Gutala discloses an integrated circuit package comprising: 
a first integrated circuit die (22) comprising programmable logic circuits and first programmable interconnection circuits configurable to transmit signals between the programmable logic circuits (see 84 of Figure 5 and Paragraph 49); and 
a second integrated circuit die (24) coupled to the first integrated circuit die through die-to-die connections (see 26 of Figure 22), wherein the second integrated circuit die comprises a processor circuit, a control circuit, an input/output driver circuit, a transceiver circuit, and a clock signal generation circuit that each generate an output signal that is provided to one of the programmable logic circuits through one of the die-to-die connections (see Paragraphs 42, 48 and Figure 11).  
With respect to claim 13,
Gutala further teaches wherein the processor circuit performs security functions for the programmable logic circuits (Paragraph 48).  
With respect to claim 14,
Gutala further teaches a third integrated circuit die (24B of Figure 25) coupled to the second integrated circuit die (24A of Figure 25), wherein the input/output driver circuit exchanges data with the third integrated circuit die and at least one of the programmable logic circuits (through 212 of Figure 25), and wherein the input/output driver circuit exchanges the data with the at least one of the programmable logic circuits through at least one of the die-to-die connections (through 26 of Figure 25).  
claim 15,
Gutala further teaches wherein the first integrated circuit die further comprises an interface circuit (84 of Figure 5), and wherein the transceiver circuit exchanges data between a device external to the integrated circuit package and at least one of the programmable logic circuits through one of the die-to-die connections and the interface circuit (Paragraph 42).  
With respect to claim 16,
Gutala further teaches wherein the second integrated circuit die further comprises second programmable interconnection circuits (see 104 of Figures 6 and 16), and wherein the first and second programmable interconnection circuits are programmable to route signals between the programmable logic circuits and the processor circuit, the control circuit, the input/output driver circuit, and the clock signal generation circuit through the die-to-die connections (Paragraph 60).  
Allowable Subject Matter
Claims 4, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-21 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844